 

Oo CO NI A oO HS WH

10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

Case 2:18-cv-01619-JLR Document 21-1 Filed 10/14/19 Page 1 of 3

Hon. James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
JASON BROWN,
Plaintiff, No, 18-cv-01619-JLR
. [PROPOSED] ORDER GRANTING
ALLSTREAM BUSINESS US,, LLC, an SOO ED LIN TO DISCLOSE
Oregon limited liability company, EXPERT TESTIMONY UNDER
~ Defendant. FRCP 26(a)(2)

 

 

 

 

THIS MATTER, having come before the Court on Plaintiff Jason Brown’s
and Defendant Allstream Business US, LLC’s Stipulated Motion for Relief from Deadline
to Disclose Expert Testimony under FRCP 26(a)(2), and the Court having reviewed the
motion and for good cause shown,

IT IS HEREBY ORDERED THAT:

The Stipulated Motion for Relief from Deadline to Disclose Expert
Testimony under FRCP 26{a)(2) is GRANTED and the deadline to Disclose Expert

Testimony under FRCP 26(a)(2) is extended by twenty-eight (28) days, to and including

[PROPOSED] ORDER GRANTING , BULLARD Law
STIPULATED MOTION FOR RELIEF FROM attorneys atLew
DEADLINE TO DISCLOSE EXPERT 200 SW Markot Stren, Sule 1900
TESTIMONY UNDER FRCP 26(a)(2) (603) 248-1 134

Case No, 18-cv-01619-JLR Fax: (503) 224-8851

 

 
 

No

oO DN Da ff Ww

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01619-JLR PDocument 21-1 Filed 10/14/19 Page 2 of 3

November 18, 2019.

Presented by:

s/ Megan J. Crowhurst

Megan J. Crowhurst, WSB No. 50795

Attorney for Defendant, Allstream Business US, LLC

ap
Dated this 3 day of Oo\porue _, 2019.

    
 

   

AMES 1. ROBART

UNITED STATES DISTRICT JUDGE

[PROPOSED] ORDER GRANTING BULLARD LAW

STIPULATED MOTION FOR RELIEF FROM APwomeestian
DEADLINE TO DISCLOSE EXPERT 200 SW Market Swoel, Sue 1800
TESTIMONY UNDER FRCP 26(a)(2) (503) 248-1134

Case No. 18-cv-01619-JLR Fax: (603) 224-8851

 

 
RO

om wen Ba f-& Ww

10
14
12
13
14
15
16
17
18
19

20
21
22
23
24
25
26

 

 

Case 2:18-cv-01619-JLR Document 21-1 Filed 10/14/19 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that on October 14, 2019 I served the foregoing [PROPOSED]
ORDER GRANTING STIPULATED MOTION FOR RELIEF FROM DEADLINE
TO DISCLOSE EXPERT TESTIMONY UNDER FRCP 26(a)(2) on:

Frederick J. Newman, IV
Pendragon Law Group, LLC
1001 4th Avenue, Suite 3200
Seattle, WA 98154

J by electronic means through the Court’s Case Management/Electronic Case File
system, whieh will send automatic notification of filing to each person listed
above.

Oo by mailing a true and correct copy to the last known address of each person
listed. It was contained in a sealed envelope, with postage paid, addressed as
stated above, and deposited with the U.S. Postal Service in Portland, Oregon.

Oo by causing a true and correct copy to be hand-delivered to the last known
address of each person listed. It was contained in a sealed envelope and
addressed as stated above.

O by causing a true and correct copy to be delivered via overnight courier to the
last known address of each person listed. It was contained in a sealed envelope,
with courier fees paid, and addressed as stated above.

Oo by faxing a true and correct copy to the last known facsimile number of each
person listed, with confirmation of delivery. It was addressed as stated above.

0 by emailing a true and correct copy to the last known email address of each
person listed, with confirmation of delivery.

By:.s/Megan J. Crowhurst
David J, Riewald, WSBA No. 18758
Megan J. Crowhurst, WSBA No. 50795
Naomi D. Johnson, WSBA No. 51896
Attorneys for Defendant, Allstream Business US, LLC

CERTIFICATE OF SERVICE- 1 , BULLARD LAW
Case No. Case No. 18-ev-01619-JLR A Professional Corporation

Attorneys at Law
200 SW Market Street, Suite 1900
Partland, Oregon 97201
(503) 248-1134
Fax: (603) 224-8854

 

 
